DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle et al. (USPGPub 2009/0029097 A1) in view of Jones et al. (USPGPub 2010/0051745 A1).

Riddle et al. disclose a carpet tile product (Figures; Abstract) as consisting essentially of a greige with a primary backing material having tufted face yarns extending from a face side and an opposite backstitch side (Paragraph 0110; Figure 3, #76); a single layer of polyurethane compound applied by a roller coating at a rate of less than 30 ounces per square yard to the backstitch side of the griege (Paragraph 0130; Figure 3, #84; Paragraphs 0107 and 0108; the recitation that the polyurethane compound applied by a roller coating is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps imply that a layer of polyurethane.  The reference discloses such a product.);  a secondary backing fabric having a front side adhered to the single layer of polyurethane 3, wherein the variations in ASTM D7570 testing are less than 0.5%, 0.3% or 0.1%, and edges with lengths of about 9 to 48 inches.  

Jones et al. teach a rectangular carpet tile product cut to size by blades passing laterally or longitudinally through the tufted greige and secondary backing (Figures 1 and 2; Paragraph 0031; the recitation that the “rectangular carpet tile product cut to size by blades passing laterally or longitudinally through the tufted greige and secondary backing” is a process recitation in a product.  Product claims including process recitations are not limited by the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present instance, the process steps imply that a rectangular tiles of carpet.  The reference discloses such a product.) having a pressure sensitive adhesive on an opposite back side of the secondary backing material (Paragraph 0034), and a release sheet covering the pressure sensitive adhesive (Paragraph 0034); wherein the carpet tile has edges with a length of about 18 to 24 inches and edges with lengths of about 9 to 48 inches (Figures 1 and 2; Paragraphs 0031, 0041 – 0043, 0045 – 0046, and 0048 – 0049) for the purpose having tiles that may be removed and replaced (Paragraph 0033).



With regard to the limitations of “the carpet density is less than 2000, 2500 or 3000 oz/yd3” and “the variations in ASTM D7570 testing are less than 0.5%, 0.3% or 0.1%”, Riddle et al. in combination with Jones et al. clearly discloses the claimed carpet tile structure with the desired materials and construction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a carpet tile with the desired density and variations in ASTM 7570.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 25, 2020